DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	Claims 1 and 4-15 are under pending and consideration in this Office Action.



Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1 and 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of processes of controlling restriction endonuclease activity comprising adding proteinase K, endoproteinase LysC and/or trypsin to a reaction mixture of a genus of restriction endonucleases, buffer and oligomer, in order to inhibit or prevent star activity by the restriction endonuclease, where the genus of restriction endonucleases comprise endonucleases having different amino acid sequences and structures and have different biological functions including any mutants and variants thereof.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the claimed genus of restriction endonucleases.

Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of processes of controlling restriction endonuclease activity comprising adding proteinase K, endoproteinase LysC and/or trypsin to a reaction mixture of a genus of restriction endonucleases, buffer and oligomer, in order to inhibit or prevent star activity by the restriction endonuclease, where the genus of restriction endonucleases comprise endonucleases having different amino acid sequences and structures and have different biological functions including any mutants and variants thereof.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

According to MPEP 2143: 

(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

5.	Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5204238 (04/20/1993; PTO 892) in view of Moran et al. (FEMS Microbiology Letters 197 (2001) 59-63; PTO 892), Conlan et al.  (Biotechniques. 1999 Nov;27(5):955-60; PTO 892), Schierling et al. (PNAS January 26, 2010 107 (4) 1361-1366; PTO 892).
As stated above the claims are deemed to encompass any process comprising adding proteinase K, endoproteinase LysC and/or trypsin to a reaction mixture of restriction endonuclease, buffer and oligomer; and the restriction endonuclease activity is terminated by addition of any solution comprising any components.  

	US Patent 5204238 teaches a reaction mixture comprising a restriction endonuclease, lambda DNA, appropriate buffer, and an antibiotic.  US Patent 5204238 teaches a process for the reduction of nonspecific star activities during the specific cleavage of deoxyribonucleic acids comprising incubation with a restriction endonuclease in an appropriate buffer, wherein an antibiotic which binds to the DNA on or near the star sequences of the enzyme but not within the specific recognition sequence of the restriction endonuclease is added to the incubation batch. US Patent 5204238 teaches that said restriction endonuclease includes EcoRI, said 

	Moran et al. teach thermolabile proteases from three Gram-negative psychrotrophic bacteria and inactivation of restriction endonuclease PvuII by heat-labile protease A9.  Moran et al. teach a process comprising adding A9 protease or proteinase K to reaction mixture comprising restriction endonuclease PvuII, buffer, and plasmid as substrate.  See entire publication and abstract especially Materials and methods section,  Results and discussion section, Table 1, Figs. 1-3, and pages 59-62.

	Conlan et al. teach restriction endonucleases including EcoRI and enzyme activity assays where the enzymes were assayed at 1–6 U/ug lambda DNA in reactions up to 35 min and quenched with loading dye in 100 mM EDTA (see entire publication and abstract especially MATERIALS AND METHODS and pages 955-68).

	Schierling et al. teach controlling the enzymatic activity of restriction endonuclease PvuII with light, where by cross-linking two suitably located cysteine residues with a bifunctional azobenzene derivative which can adopt a cis- or trans-configuration when illuminated by UV or blue light, respectively, enzymatic activity can be controlled in a reversible manner.  Schierling et al. teach that there are a number of applications where the temporal control of an enzyme activity is desirable, where reengineered site-specific endonucleases, such as homing endonucleases, zinc finger nucleases, and restriction endonucleases, are being used for genome engineering.  Schierling et al. teach that although highly specific, they exhibit off-site cleavage over time and could be minimized by temporal control of their activity which could be achieved by introducing a “photoswitch”.  See entire publication and abstract especially Results section, Table 1, Figs. 1-5, and pages 1361-1364. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to arrive at the claimed process by adding the proteinase K of Moran et al. to the reaction mixture of US Patent 5204238 comprising restriction endonuclease EcoRI, lambda DNA, and buffer; and terminating restriction endonuclease EcoRI activity by adding the loading dye in 100 mM EDTA taught by Conlan et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to control the enzymatic activity of the restriction endonuclease EcoRI and inhibit star activity by EcoRI as taught and/or suggested by US Patent 5204238, Schierling et al., and Moran et al.  It would have been obvious to add the proteinase K at the same time as the EcoRI to the reaction mixture recited in claim 2 as routine experimentation and/or as desired for optimal restriction endonuclease EcoRI activity and to inhibit star activity by EcoRI.  It would have been obvious to use a buffer having the buffer components recited in claim 5 as routine experimentation and/or as desired for optimal restriction endonuclease EcoRI activity and to inhibit star activity by EcoRI.  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success because adding proteinase K to a reaction mixture of restriction endonuclease, buffer and oligomer is known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1 and 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent 10947518 (03/16/2021; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims and/or specification of the patent teach a process of inhibiting or preventing star activity by a restriction endonuclease comprising; digesting an oligomer using a reaction mixture including the restriction endonuclease, buffer and oligomer; including in the reaction mixture or adding proteinase K, endoproteinase LysC and/or trypsin in order to inhibit or prevent star activity by the restriction endonuclease; and terminating the digestion by adding a stopping solution including a loading dye.  Thus, the teachings read on and anticipate the claimed invention.


Conclusion

8.	No claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652